 SPECIALTY HEALTH CAR
E & REHABILITATION CENTE
R OF MOBILE
 289 Specialty Health
care and Rehabilitation Center of 
Mobile 
and
 United Steelworkers, District 9, Pet
i-tioner. 
 Case 15
ŒRCŒ8773 December 22, 2010
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER
, PEARCE
, AND 
HAYES
 NOTICE AND INVITATIO
N TO FILE BRIEFS 
 On February 19, 200
9, the Board granted the Emplo
y-er™s Request for Review in the above
-captioned case.
1  The Board invites the filing of briefs in order to afford 
the parties and interested amici the opportunity to a
d-dress the i
ssues raised in this case. 
 The Petitioner seek
s to represent a unit of certified 
nursing assistants (CNAs) at the E
mployer
™s nursing 
home.  The Employer co
ntends that the only appropriate 
unit consists of all nonprofessional service and maint
e-nance employees.  In addition to CNAs, the Employer 
would i
nclude activity assistants, dietary aides and 
cooks, the social services assistant, the staffing coordin
a-tor, the maintenance assistant, the central supply clerk, 
the medical records clerk, the data entry clerk, the bus
i-ness office clerical, and the recept
ionist.  The Regional 
Director found appropriate the petitioned
-for unit of 
CNAs.   
 In 1989, the Board promulgated a final rule regarding 
appropriate bargaining units in the health care industry.  
Although the original rule encompassed both acute care 
hos
pitals and nursing homes, the final rule was limited to 
acute care facilities, and the Board determined that eight 
units, or combinations of those units, were a
ppropriate at 
those facilities except in extraordinary circumstances.
2  The Board d
ecided that i
t would continue to determine if 
proposed units were appropriate in nur
sing homes and 
other nonacute care facilities 
ﬁby adjud
ication.
ﬂ  Rule 
103.30(g).  
 In 
Park Manor Care Center
, 305 NLRB 872 (1991), 
the Board faced the question of the proper standard f
or 
determining whether units are appropriate in nursing 
homes (and, by e
xtension, other nonacute care facilities) 
after the promulgation of the acute care hospital unit 
rules.  In answering that question, the Board observed 
ﬁthat its decision to determine 
units by rulemaking r
e-flected a desire to replace ea
rlier doctrinal applications 
with formulation of units based on the realities of the 
1 The Board affirmed the grant of review on August 27, 2010.
 2 See Collective
-Bargaining Units in the Health Care Industry, N
o-
tice of Proposed Rulemaking an
d Notice of Hearing, reprinted at 284 
NLRB 1516 (1987); Second Notice of Proposed Rulemaking, reprinted 
at 284 NLRB 1528 (1988); and Final Rule, 103.30, reprinted at 284 
NLRB 1580 (1989).   The rule was upheld by the Supreme Court.  See 
American Hospital A
ssn. v. NLRB
, 499 U.S. 606 (1991).
 workplace, as learned from evidence presented during 
the rulemaking proceedings.
ﬂ  Id. at 875.  The Board 
indicated tha
t in nonacute health care facilities as well it 
preferred 
ﬁto take a broader approach utilizing not only 
‚community of i
nterests
™ factors but also background 
information gathered during rulemaking and prior prec
e-dent.
ﬂ  Id.  Under that approach, referred t
o as the 
ﬁpragmatic
ﬂ or 
ﬁempirical
ﬂ community
-of-interests test, 
the Board considers, in addition to traditional community 
of interest factors, i
nformation elicited in its rulemaking 
procee
dings, as well as Board precedent pertaining to the 
type of facilit
y involved or the type of unit sought.  Id. 
and
 fn. 16.3   The Board specifically noted its desire 
ﬁthat 
after various units have been litigated in a number of 
individual facilities, and after records have been deve
l-oped and a number of cases decided from 
these r
ecords, 
certain recurring factual patterns will emerge and illu
s-
trate which units are typically appropriate.
™™ Id.  (quot
a-tion marks and citations d
eleted). 
 Consistent with the Board
™s statement in 
Park Manor
, supra, 
the Board continues to believe 
that it is its oblig
a-tion under the Act to continually evaluate whether its 
dec
isions and rules are serving their statutory purposes.  
This is pa
rticularly true of decisions such as 
Park Manor
, where the Board adopted a new approach to determining 

whether 
units are appropriate in health care facilities not 
covered by its newly
-promulgated rule, but extends as 
well to the procedures and standards for determining 

whether proposed units are appropriate in all industries
Ša critical and necessary prerequisite fo
r resolving que
s-tions concerning represent
ation.
     For these reasons, the parties and interested amici are 
invited to file briefs addressing the issues raised in this 
case.  Specifically, the pa
rties and amici in their briefs 
should address some or all o
f the following questions:  
(1) 
What has been their experience applying the 
ﬁpra
g-matic or empirical community of interests a
pproach
ﬂ of 
Park Manor
 and subsequent cases
. (2) What factual pa
t-terns have emerged in the various types of nonacute 
health care fac
ilities that illustrate what units are typica
l-ly appropriate
. (3) In what way has the applic
ation of 
Park Manor
 hindered or encouraged employee free 
choice and collective bargaining in nonacute health care 
facilities
.  (4) How should the rules for appropri
ate units 
in acute health care facil
ities set forth in Section 103.30 
be used in d
etermining the appropriateness of proposed 
units in nonacute health care facilities
. (5) Would the 
proposed unit of CNAs be appropriate under 
Park Ma
n-3 The Board applied the same test to other nonacute care facilities.  
See, e.g., 
CGE Caresystems
, 328 NLRB 748 (1999); 
Charter Ho
spital 
of Orlando South
, 313 NLRB 951 (1994).
 356 NLRB No. 56
                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 290 or. (6) If such a unit i
s not appropriate under 
Park Ma
n-or, should the Board reco
nsider the test set forth in 
Park 
Manor
.  (7) Where there is no history of collective ba
r-gaining, should the Board hold that a unit of all emplo
y-ees performing the same job at a single facility is pr
e-sumptively appropriate in nonacute health care facil
ities
. Should such a unit be presumptively a
ppropriate as a 
general matter
. (8) Should the Board find a proposed unit 
appropriate if, as found in 
American Cyanamid Co.
, 131 
NLRB 909, 910 (1961), the empl
oyees in the proposed 
unit are 
ﬁreadily identif
iable as a group whose similarity 
of function and skills create a comm
unity of interest
.ﬂ In answering these questions, the parties are invited to 
submit empirical and practical descriptions of their exp
e-rienc
e under 
Park Manor
. Briefs shall be filed with the Board in Washington, 
D.C.
, on or before 
February 22, 201
1. The
 parties may 
file respo
nsive briefs on or before 
March 8, 2011,
 which 
shall not exceed 10 pages in length.  No other r
esponsive 
briefs will be 
accepted.  The parties and amici should file 
briefs electronically at 
http://mynlrb.nlrb.gov/efile
.  If 
assistance is needed in filing through 
http://mynlrb.nlrb.gov/efile
, please contact
 Lester A
. Heltzer, Executive Secretary, National Labor Relations 
Boa
rd.
 We believe that it is desirable to asce
rtain the positions 
of interested parties and to solicit i
nformation from such 
parties before addressing an important question of stat
u-tory construction and public policy.  Our rationale fo
l-lows: 
 The long
-term ca
re industry in the United States, i
n-deed around the world, has undergone a radical transfo
r-mation in the past 
20 years in the face of an aging pop
u-lation, chan
ging consumer preferences relating to the 
form and location of long
-term care, and a more ge
neral
 restructuring of the provision of health care, most i
m-portantly, a drastic redu
ction in the average length of 
stays in acute care hosp
itals.
4  As the Henry J. Kaiser 
Family Found
ation reported in 2007, 
ﬁOver the past 20 
years, nursing home care has change
d a great deal.
ﬂ5  4 Dept. of Health and Human Serv., Ctrs. for M
edicare & Medicaid 
Serv., Nursing Home Data Compendium, at ii (2009) (ﬁ[T]he US pop
u-
lation of persons aged 65 and over i
ncreased by 12.5% from 1999 to 
2008
.ﬂ); McCormick & Chulis, 
Growth in Residential Alternatives to 
Nursing Homes: 2001
, 24 Health Care Fi
nancing Rev. 143 (2003) 
(noting the ﬁproliferation of facility
-like residential a
lternatives to 
nursing homesﬂ); Cromwell, Donoghue, & Gilman, 
Expansion of Me
d-
icare™s Definition of Post
-Acute Care Transfers
, 24 Health Care F
i-nancing Rev. 95 (2002) (documen
ting earlier discharges from acute 
care f
acilities).
 5  Wiener, et al., 
Nursing Home Care Quality: Twenty Years After 
the Omnibus Budget Re
conciliation Act of 1987
, at 9 (2007).  
Indeed, 
the entire ﬁhealth care industry has undergone dramatic changes in th
e past 20 years.ﬂ Pindus &  Greiner, 
The Effects of Health Care Industry 
Moreover, 
ﬁ[t]here has been a prolifer
ation of facility
-like residential alternatives to nursing homes.
ﬂ6  Indeed, 
as our dissenting co
lleague himself notes, the Board did 
not resolve the question of appropriate units in long
-term 
care f
acilities when it engaged in rulemaking ult
imately 
limited to acute health care facilities in 1989 because of 
ﬁevidence of rapid transition in the industry.
ﬂ  In add
i-tion, employment in long
-term care has experienced 
dramatic growth in the last 
20 years an
d that trend is pr
o-jected to continue.
7  Finally, long
-term care e
mployees 
have demonstrated a persistent interest in invo
king the 
statutory process for obtaining representation, filing a
l-most 3000 petitions u
nder Section 9 of the Act during the 
last decad
e.  Despite these facts and our stat
utory duty to 
continually reconsider how the terms of the Act should 
be applied to ever changing i
ndustries, the dissent would 
have us close our eyes to these changes and blindly co
n-tinue to apply a 20
-year
-old standard 
without even co
n-sidering the possibility that it should be r
evised.
8   Such 
an approach is contrary to our statutory charge. 
 We strongly believe that asking all i
nterested parties to 
provide us with information and a
rgument concerning 
the question of stat
utory construction raised in this case 
is the fai
rest and soundest method of deciding whether 
our rules should remain the same or be changed and, if 
the latter, what the new rules should be.  Our dissenting 
colleague expresses a deep and, we believe, unmer
ited 
skepticism about the adve
rsary process and the value of 
hearing from i
nterested parties
Šﬁ[p]redictably, what we 
will receive will be mostly subjective or partisan justif
i-cation for changing the law rather than any useful info
r-mation responding to real
 concerns.
ﬂ  We believe e
m-ployers actually e
ngaged in operating long
-term care 
facilities and unions that represent or are seeking to re
p-Changes on Health Care Workers and Quality of Patient Care
 (1997), 
available at 
http://www.urban.org/publications/407308.html
. 6 McCormick & Chulis at 143.
 7 BLS, Employment, Hours, a
nd Earnings from the Current E
m-ployment Statistics Survey (National), at 
http://data.bls.gov/PDQ/serlet/SurveyOutputServlet
 (viewed Nov. 26, 2010).
 8 Unlike the dissent, we decline to address the merits of the case b
e-fore receiving the briefs from all inte
rested parties we solicit today 
except to note two facts.  First, the current sta
ndard applicable to long
-term care facilities a
rticulated in 
Park Manor
 was described by the 
Board in that case as the ﬁ‚pragmatic or empirical community of inte
r-ests™ approac
h.ﬂ  Id. at 875 
fn. 16.  So formulated, that approach cannot 
possibly be described as a model of clarity, pa
rticularly given that the 
words ﬁpragmaticﬂ and ﬁempiricalﬂ are not synonymous.  Second, 
despite our dissenting colleague™s determined e
ffort to pai
nt our simple 
solicitation of views and supporting information from interested pa
rties 
in partisan terms, nothing in the questions we have asked interested 

parties to address suggests that the Board is considering in any manner 
increasing the weight given 
to ﬁthe e
xtent to which employees have 
organized,ﬂ much less making it ﬁcontrollingﬂ as proscribed by Sec. 
9(c)(5) of the Act.
                                                                                                                                 SPECIALTY HEA
LTH CARE 
& REHABILITATION CENTE
R OF MOBILE
 291 resent employees laboring in such facilities as well as 
other potentially interested parties, such as scholars, can 

and
 will provide us with much more valuable info
r-mation about the structures of employment in this critical 

industry than our colleague supposes and, most certainly, 

with more information than we have now.  
 With the sole exception of the rule governing appr
o-priate units in acute health care facilities, the Board has 

for 75 years developed the mea
ning of the statutory term 
ﬁan appropr
iate unit
ﬂ through adjudication.
9  At various 
times, adj
udication has led, in this area as in others, to 
changes in the rules.
10  The Supreme Court has approved 
the Board
™s use of adjud
ication in addressing the broad 
range of issues arising u
nder the Act, observing that 
ﬁthe 
Board is not precluded from announcing new princ
iples 
in an adjudicative proceeding and 
. . . the choice b
etween 
adjudication and rulemaking in this context lies in the 

first instance within the Board
™s discretion.
ﬂ11  The Court 
stressed that the Board
™s judgment in choosing adjudic
a-tion is 
ﬁentitled to great weight.
ﬂ12  
Our dissenting co
l-league
 nevertheless
 conten
ds that the
 Board not
 only 
should not but cannot even consider a revision of the 
rules governing appropriate units in the course of adjud
i-cation.  Contrary to the dissent, we think it is ev
ident that 
adjudication, which is subject to judicial review, pr
o-vides for no less 
ﬁscrutiny and broad
-based review
ﬂ than 
does rulemaking, especially where inte
rested parties are 
given clear notice of the issues and i
nvited to file briefs.  
And if, at any time, we are convinced that rulemaking 

would be a fairer or otherwi
se more a
ppropriate means to 
9 See, e.g., 
Morand Bros. Beverage Co.,
 91 NLRB 409
, 418
 (1950) 
(ﬁThere is nothing in the statute which requires that the unit fo
r ba
r-gai
ning be the 
only 
appropriate unit, or the 
ultimate 
unit, or the 
most 
appropriate unit; the Act r
equires only that the unit be ‚appropriate.™ﬂ); 
Western Electric Co.
, 98 NLRB 1018 (1952) (employerwide unit pr
e-sumptively appropr
iate); 
Kalamazoo Paper
 Box Corp.
, 136 NLRB 134 
(1962) (severance of a group of employees from established unit not 
appropriate unless those employees constitute a functionally di
stinct 
group).
 10 See, e.g., 
Oakwood Care
 Center
, 343 NLRB 659 (2004) (bargai
n-
ing units that combine 
employees solely employed by a user employer 
and
 employees jointly employed by the user employer and a supplier 
employer constitute multiemployer units, which may
 be appropriate 
only with the consent of all employers), revg. 
M.B. Sturgis, Inc
., 331 
NLRB 12
98 (2000), revg. 
Lee Hospital
, 300 NLRB 947 
(1990);
  Mallinckrodt Chemical Works
, 162 NLRB 387 (1966) (critici
z-ing prior standard for obtaining a craft severance election set forth 
in American Potash & Chemical Corp
., 107 NLRB 1418 (1954), which 
itself sub
stantially modified 
National Tube Co
., 76 NLRB 1199 
(1948)); 
Sav
-On Drugs, Inc
., 138 NLRB 1032 (1962) (reversing a long 
line of cases holding that, absent unusual circumstances, an appr
opriate 
multistore unit should include all e
mployees within the employe
r™s 
administrative division or geographic area).
 11 NLRB v. Bell Aerospace Co.
, 416 U.S. 267, 294 (1974).  
 12 Id.
 address the questions raised in this case, we shall initiate 
that process.    
 In most respects, the Board
™s standard for d
etermining 
whether a proposed unit is an appr
opriate unit is uniform 
across industries.  Industry
-specif
ic rules are the exce
p-tion, not the norm.  Yet our dissenting colleague su
ggests 
it is not proper for the Board to even consider whether 

any revision of the standard that might be appropriate in 

this case or in the long
-term care industry should also be 
applied more ge
nerally.  But the most basic principle of 
adjudication, treating like cases alike, compels us to co
n-sider the scope of any holding we reach in this case and
, thus
, it is entirely appropriate that we have asked inte
r-ested parties to express the
ir views on that question.
 Moreover, in the long
-term care industry and more 
generally, the Board
™s standards for determining if a pr
o-posed unit is an appropriate unit have long been crit
i-cized as a source of unnecessary litigation.  In 1994, the 

bipart
isan Commission on the Future of Worker
-Man
-agement Relations reported that parties engage in litig
a-tion over the scope of the unit for tactical purposes such 
as to delay an election.
13  Yet the Board has often reco
g-nized the 
ﬁAct
™s policy of expeditiously res
olving que
s-
tions concerning representation.
ﬂ  Northeastern Univers
i-ty, 261 NLRB 1001, 1002 (1982).  If, after receiving full 
and appropriate input from all interested parties, the 

Board determines that the standard applicable in long
-term care facilities c
an be clarified to prevent unnece
s-
sary lit
igation and delay, we believe it will have a duty to 
at least consider whether any such revision should apply 
more generally.      
 In sum, if, as our dissenting colleague suggests, the 
Board
™s current, careful, pr
udent i
nquiry into the facts 
and solicitation of the views of all interested parties on 
an important question of statutory construction will b
e-come a 
ﬁlightning rod for Congressional inquiry and pr
o-tests from the labor
-management community,
ﬂ the capa
c-ity o
f the Federal Government to carry out its statutory 
responsibility to fo
rmulate sound labor
-relations policy 
has reached a sorry state indeed.     
  MEMBER 
HAYES
, dissenting.
 This was a simple case.  The Regional Dire
ctor failed 
to apply extant law, as set
 forth in 
Park Manor Care 
Center
, 305 NLRB 872 (1991), when determining that 
the petitioned
-for unit of 
certified 
nursing 
assistants 
(CNAs) was appropriate for bargaining.  Having granted 
review, the obvious decisional options for the Board 
would be to: (1
) remand for the Regional Director to a
p-13 Commission on the Future of Worker
-Management Relations, 
U.S., ﬁThe Dunlop Commission on the Future of Worker
-Management 
Relations
ŠFinal Repo
rtﬂ 18
Œ19 (1994).
                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 292 ply 
Park Manor
; (2) without remanding, apply 
Park 
Manor
 and find that the CNA unit is not appropriate; or 
(3) without remanding, apply 
Park Manor
 and agree with 
the Regional Director
™s finding that the CNA unit is a
p-propriate.  The majority, however, has made a different 
choice.  It seizes upon this case as an occasion for r
e-viewing not only 
Park Manor
 and the standard for unit 
determinations in nonacute health care facilities, but also 
for reviewing 
ﬁthe procedures a
nd standards for dete
r-mining whether proposed units are appropriate in all i
n-dustries.
ﬂ  This is no longer a simple case.
 The parties involved did not request any such broad 
inquiry.  On the contrary, the party seeking review 

sought to apply 
Park Manor
, no
t to 
ﬁclarify
ﬂ or overrule 
it.  After the Board granted review, neither party filed a 
brief.  I
nstead, the notice and invitation to file briefs is a 
stunning initiative by my colleagues to consider repla
c-ing decades of Board law applying the community
-of-interest standard with a test that will likely find that any 
group of employees who perform the same job in the 
same facility is an appropriate bargaining unit, without 
regard for whether the interests of the group sought are 
sufficiently distinct from thos
e of other employees to 
warrant the establishment of a separate unit.  This initi
a-tive clearly repr
esents broad scale rulemaking, without 
the 
ﬁinconvenience
ﬂ of complying with the various stat
u-tory requirements for rulemaking under the Administr
a-tive Proce
dures Act, and without the scrutiny and broad
-based review that such requirements are designed to i
n-sure.  The co
mpelling need for such review and scrutiny 
is patent here, inasmuch as the result conte
mplated could 
reduce to insignificance the ma
ndate under
 our Act that 
extent of organization not be the controlling factor in unit 

determin
ations.  Regardless of ultimate outcome, the 
mere process of inviting comment to the que
stions posed 
here will most certainly become a lightning rod for Co
n-gressional inquir
y and protests from the labor
-management comm
unity.  
 When enacting the 1974 amendments to the Act e
x-tending its coverage to include health care institutions, 

Congress made abundantly clear that it intended the 
Board to take a special approach towards unit
 determin
a-tions in reco
gnition of the unique needs of that industry.  
Thus, both Senate and House Reports directed that the 

Board give due consideration to pr
eventing proliferation 
of units in the health care industry, which approach was 
explained during d
ebate as necessary to accommodate 
the need to balance employee rights against the public 
right to uninterrupted health care delivery.
1  For the per
i-1 See substantial discussion of the legislative history of the health 
care amendments to the Act in 
Masonic Hall v. NLRB
, 699 F.
2d 626, 
od subsequent to the amendments, circuit courts genera
l-ly found this explicit admonition controlling on the 

Board
™s health care unit determinations despite the fact 
that it was not embodied in specific statutory language.
2  In fact, it was the 
ﬁcheckered and largely unf
avorable 
treatment
ﬂ of the Board
™s unit determinations by revie
w-ing courts as not sufficiently
 adhering to Congress
™ ad-monition that gave impetus to the Board
™s decision to 
engage in rulemaking to determine the most appropriate 
units for the health care industry that would fulfill Co
n-gressional objectives.
3  
The Board
™s extensive rulema
k-ing process
, however, made evident that appropriate unit 
decisions in the health care industry were not rooted 

sol
ely in the Congressional admonition against 
ﬁundue 
proliferation
ﬂ but also the Board
™s reasoned judgment 
that 
ﬁlarge
-scale splintering of the workforce
ﬂ was not in 
accord with what is appropriate in the health care indu
s-
try.
4  The rule in its final form did not extend to nursing 
homes and other nonacute care facil
ities.
5  The Board 
excepted nursing homes from coverage by the final rule 
based on ev
idence of
 rapid transition in the industry and 
of signif
icant differences among various types of nursing 
homes.  The Board concluded these consider
ations would 
lead to difficulty in esta
blishing uniform rules.  But, at 
the same time, the Board recognized that, gene
rally, there 

was less diversity in nursing homes among various 
groupings and more functional integration.
6 These co
n-siderations would logically lead to the concl
usion that 
broader, less fragmented units might well be found a
p-propriate in these facilities. 
 Subsequently, in 
Park Manor,
 the Board chose to a
p-ply the knowledge gained from the Board
™s exte
nsive 
rulemaking process to nursing homes.  In that case, the 

Board r
emanded a unit issue to the Regional Director and 
indicated that unit determinations for n
ursing homes 
should be governed not only by tr
aditional community
-of-interest factors, but also background information 
gathered during rul
emaking and, finally, relevant prior 
decisions as to the type of unit sought or type of instit
u-tion involved.
7  In doi
ng so, it noted particularly the o
b-630
Œ632 (2d Cir. 1983), referenced by the Board in its First Notice of 
Proposed Rulemaking, 52 Fed.Reg
. 25142
, 25143 fn. 28 
(1987), 
and 
accompanying text.  
 2 See discussion and cases referenced in
 Masonic Hall, 
supra at 632
Œ633.  But see 
Electrical Workers Local 474 (St. Francis Hosp
ital)
 v. 
NLRB
, 814 F.2d 697 (D.C. Cir. 1987). 
 3 First Notice of Proposed
 Rulemaking at 25143.  
 4 Second Notice of Proposed Rulemaking, 53 Fed.Reg. 33900
, 33905 (1988). 
 5 Id. at 33927
Œ33929. 
 6 Id. 
 7 Park Manor
, supra at 875.
                                                                                                                                 SPECIALTY HEA
LTH CARE 
& REHABILITATION CENTE
R OF MOBILE
 293 servations from rulemaking concerning functional int
e-gration among employees in such facilities that likely 
would result in finding smaller separate units less appr
o-priate.
8   Applying the above principles to the facts he
re, the f
i-nal health care rules applicable to acute care facilities 
delineate nonprofe
ssional employee units as a separate 
appropriate unit.
9  Further, under 
Park Manor
, the Board 
has consistently found nonprofessional service and 
maintenance employees a s
eparate appr
opriate unit in 
nursing homes.
10  
Finally, as to the pet
itioned
-for CNA 
unit here, CNAs have traditionally been considered wit
h-in this group, although, significantly, their inclusion in an 
ove
rall unit has rarely been disputed.
11 In sum, the Bo
ard has applied 
Park Manor
 principles 
to unit determinations in the nursing home industry for 
approximately two decades and there is ample precedent 
at our disposal for doing so here.  Instead, the majo
rity 
takes this case as an opportunity to sweep away t
he well
-established and carefully consi
dered approach towards 
unit determinations specifically f
ocused on the special 
needs of the heath care i
ndustry.  My colleagues note that 
the Board adopted a new approach in 
Park Manor
 and 
that it is our obligation to
 contin
ually evaluate whether 
our decisions and rules are serving the Board
™s statutory 
purposes.  D
espite the dictum in 
Park Manor
 relied on 
by my colleagues to launch this inquiry, there is little in 
the inte
rvening two decades to suggest that our polici
es 
are in any way problematic, that the public wants us to 
reconsider our precedent, or that intervening changes in 
the nursing home indu
stry warrant a new and different 
approach.
 My colleagues nevertheless today solicit 
ﬁempirical 
and practical
ﬂ informati
on.  Of course, copious info
r-mation is already available in
-house in records mai
n-tained by our Office of Representation Appeals.  Predic
t-ably, what we will receive will be mostly subjective or 
8 Id. at 874. 
 9 See 29 CFR 
§ 103.30.  Notably, the Congressional admonition 
against undue prolifer
ation of bargaining units cited with approval a 
nursing home case, 
Four Seasons Nursing Ce
nter of Joliet
, 208
 NLRB 
403 (1974), where the Board dismissed a petition for a separate 
two
-person maintenance unit because it ﬁwas not composed of a di
stinct and 
hom
ogenous group of employees 
with interests separate from those of 
other employees
.ﬂ  Id. (emphasis added)
. 10 E.g., 
CGE Caresystems
, 328 NLRB 748 (1999); 
Jersey Shore 
Nursing 
& Rehabilit
ation Center
, 325 NLRB 603 (1998); 
Lincoln Park 
Nursing Home
, 318 NLRB 
1160 (1995); 
Hillhaven Convalescent Ce
n-
ter
, 318 NLRB 1017 (1995).
 11 Jersey Shore
, supra; 
Lincoln Park
, supra; 
Hillhaven
, supra.  I note 
that, in cases predating the 1974 amendments, CNAs were sim
ilarly 
included in broad nonprofessional units in nursing ho
mes without di
s-pute.  E.g., 
Leisure Hills Health Centers
, 203 NLRB 326 (1973); 
Ma-
deira Nursing Center
, 203 NLRB 323 (1973).
 part
isan justification for changing the law rather than any 
use
ful information responding to real concerns. Regar
d-less of what we receive, I see the invitation to file briefs 
as a prelude to what will likely result in the substantial 
increase of units in the nonacute health care industry, in 

complete contradiction of 
the Congressional admonition 
and of the logical expectation from the rulemaking exp
e-rience and prior precedent that units would be fewer in 
number and broader in scope than in the acute care se
t-ting. 
 The majority
™s unjustified reconsideration of 
Park 
Mano
r and of unit determinations in the nursing home 
industry would be reason enough to dissent, and to co
n-tend that rulema
king should be the appropriate process 
for reconsi
deration of a unit determination test based, at 
least in part, on the results of the Bo
ard
™s prior rulema
k-ing process.  However, a far greater concern is raised by 
the invitation for parties and amici to address the stan
d-ard for unit d
eterminations in other industries.
12  I see no 
reason to embark on this ill
-considered path at all, much 
les
s only a scant few months after the Board
™s most r
e-cent rejection of the view that a unit consisting of all 
employees who do the same job at the same location is 

appropriate, without considering whether the interests of 
the group sought are sufficiently di
stinct from those of 
other employees to warrant the establishment of a sep
a-rate unit.
13  Further, while the Board has broad discretion 
to make law through case
-by-case adjudication rather 
than through rulemaking, I believe my colleagues
™ ac-tions test, and 
likely will exceed, the limits of that discr
e-tion here.  They are contemplating a broad revision of a 

test for determination of appropriate units in all indu
s-
tries under our juri
sdiction
Ša test that has stood for at 
least 50 years.
14  In this respect, I fi
nd relevant the obse
r-vations of the Ninth Circuit in 
Pfaff v. U.S. Dept. of 
Housing & Urban Development
, 88 F.3d 739, 748 
(1996)
, that abuse of discretion may be present 
ﬁwhere 
the new standard, adopted by adjudication, departs rad
i-cally from the agency
™s previous interpretation of the 
law, where the public has relied substantially and in good 
12 My colleagues pose the following que
stions:  
(7) Where there is 
no history of collective bargaining, should the Board hold that a
 unit of 
all employees performing the same job at a single facility is presum
p-
tively appropriate in nonacute health care facilities.  
Should such a unit 
be presumptively appropriate as a general matter
.  (8) Should the 
Board find a proposed unit appropriat
e if, as found in 
American Cya
n-
amid Co.
, 131 NLRB 909, 910 (1961), the employees in the pr
oposed 
unit are ﬁreadily identifiable as a group whose similarity of fun
ction 
and skills create a community of inte
rest
.ﬂ  (E
mphasis added
.) 13 Wheeling Island Gaming
, Inc.
, 355 NLRB 
637
 (2010)
 (opinion of 
Chairman Liebman and Member Schaumber; Member Becker dissen
t-ing).
 14 See, e.g., 
Monsanto Co.
, 183 NLRB 415 (1970).
                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 294 faith on the previous interpretation, . . 
. and where the 
new standard is very broad and general in scope and pr
o-spective in appl
ication.
ﬂ Finally, beyond the substan
tial concerns expressed 
above, there is real reason to fear that my colleagues
™ ultimate purpose is to use this case as a vehicle for abn
e-gating the statutory requirement in Section 9(c)(5) that 
ﬁ[i]n determining whether a unit is appropriate .
 . . the 
extent to which employees have organized shall not be 
controlling.
ﬂ  In some circumstances, it might be prudent 
for a Board Member to let the process play out before 

dissenting.  Not here.  There is too much at stake, both 
for the sake of industrial stability
 and for the Board
™s reput
ation as impartial overseer of the representation 
election process.  I find that there are no re
asons at all to 
reconsider our unit determination policies, by adjudic
a-tion or rulemaking, either in the nonacute health care 
industry
 or more generally in all industries.  There are 
sound re
asons not to do so, perhaps most significantly 
the risk that we may contravene our own Act, e
xpress 
Congressional intent, the experience informing our 
health care unit rules, and the Administrative P
rocedures 
Act.  I therefore dissent from the issuance of a notice and 
invit
ation to file briefs.
   